El Juez Asociado Sr. MacLeary,
después de exponer los hechos anteriores, emitió la siguiente opinión del tribunal.
Considerando: que en el apartado primero del artículo 62 de la Ley de Enjuiciamiento Civil, se dispone que fuera de los casos de sumisión expresa o tácita, en los juicios, en que se ejercitan acciones personales, es juez competente el del lugar en que debe cumplirse la obligación, y a falta de éste, a elección del demandante, el del domicilio del demandado, o el del lugar del contrato, en el caso que dicho apartado expresa.
Considerando: que la acción ejercitada por los esposos Don Manuel Argüeso Flores y Doña Ernestina Frías Noya, sobre nulidad de cláusulas de las escrituras hipotecarias nú-meros (*) 81 y 82, y liquidación general de abonos, y otros extremos, es personal; y que, aun cuando así no fuera, consta la sumisión de los demandantes hecha expresamente, sin que pueda alegarse en contrario el precepto del artículo 170 del Reglamento Genera! para la ejecución de la Ley Hipotecaria, que consigna, que en el procedimiento para el cobro de crédito hipotecario o sus intereses ‘ ‘ será juez competente el del lugar en que radican los bienes hipotecados, sin que se admita sumi-sión en contrario,” porque tal precepto debe aplicarse rela-cionándolo con el del artículo 175 del mismo reglamento que dice que, fuera de los casos que enumera, “todas las demás reclamaciones que puedan formular, así el deudor como los terceros poseedores y los demás interesados, incluso las que versaren sobre nulidad del título o de las actuaciones, o sobre vencimiento, certeza, extinción o cuantía de la deuda, se venti-*36larán en el juicio plenario que corresponda, sin producir nunca el efecto de suspender ni entorpecer el procedimiento ejecu-tivo. La competencia para conocer de este juicio declarativo se determinará por las reglas ordinarias.”
Considerando: que, por los fundamentos expuestos, el tribunal de San Juan es el competente para conocer del juicio de que se trata, y en su virtud es procedente y conforme a la ley el auto dictado en trece de agosto por el Tribunal de Distrito de Humacao, inhibiéndose de conocer del referido juicio.
Fallamos: que debemos confirmar el auto apelado que dictó el tribunal de ITumacao en trece de agosto último, con las costas a cargo de los recurrentes; y líbrese al Tribunal de Distrito de TIumacao la certificación correspondiente con de-volución de los autos que ha remitido.
Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados Hernández, Figueras y Sulzbacher.(*)